DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/693255 filed on March 11, 2022 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1, 4, 5, 7-13 and 16-18 are rejected under 103. Claims 2, 3, 6, 14, 15, 19 and 20 include allowable subject matter.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 11, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Allowable Subject Matter
Claims 2-4, 9-11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13 and 18 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 9 and 19 of U.S. Patent No. US 11,301,318.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/693255
11,301,318 (17/227231)
1. A data storage system, comprising: a plurality of memory devices comprising a first memory device; and one or more controllers configured to cause: detecting a first data operation error of the first memory device; detecting a second data operation error of the first memory device; in response to detecting, consecutively, the first and second data operation errors: when the first and second data operation errors are of a first error type, incrementing a first operation-specific consecutive error count; and when the first and second data operation errors are of different error types, incrementing a device-specific consecutive error count, without incrementing the first operation-specific consecutive error count; and in response to having the device-specific consecutive error count satisfy a first threshold value, providing an indication to exclude the first memory device from a subsequent data operation.
9. A data storage system, comprising: memory devices; and one or more controllers configured to cause: detecting a first memory operation error of a first memory device of the memory devices; detecting a second memory operation error of the first memory device; incrementing a first error type consecutive count when the first and second memory operation errors are of a first error type and detected consecutively; incrementing a device consecutive error count, and refraining from incrementing the first error type consecutive count, when the first and second memory operation errors are of different error types and detected consecutively; and identifying the first memory device to be excluded from participating in subsequent memory operations when the first error type consecutive count satisfies a first threshold value for the first error type.
13. A method, comprising: detecting a first data operation error of a first memory device of a plurality of memory devices; detecting a second data operation error of the first memory device; in response to detecting, consecutively, the first and second data operation errors: when the first and second data operation errors are of a first error type, incrementing a first operation-specific consecutive error count; and when the first and second data operation errors are of different error types, incrementing a device-specific consecutive error count, without incrementing the first operation-specific consecutive error count; and in response to having the device-specific consecutive error count satisfy a first threshold value, providing an indication to exclude the first memory device from a subsequent data operation.
1. A method for managing a data storage system, the method comprising: detecting a first memory operation error of a first memory device of memory devices in the data storage system; detecting a second memory operation error of the first memory device; incrementing a first error type consecutive count when the first and second memory operation errors are of a first error type and detected consecutively; incrementing a device consecutive error count, and refraining from incrementing the first error type consecutive count, when the first and second memory operation errors are of different error types and detected consecutively; and identifying the first memory device to be excluded from participating in subsequent memory operations when the first error type consecutive count satisfies a first threshold value for the first error type.
18. An apparatus, comprising: means for detecting a first data operation error of a first memory device of a plurality of memory devices; means for detecting a second data operation error of the first memory device; in response to detecting, consecutively, the first and second data operation errors: when the first and second data operation errors are of a first error type, means for incrementing a first operation-specific consecutive error count; and when the first and second data operation errors are of different error types, means for incrementing a device-specific consecutive error count, without incrementing the first operation-specific consecutive error count; and in response to having the device-specific consecutive error count satisfy a first threshold value, means for providing an indication to exclude the first memory device from a subsequent data operation.
19. An apparatus, comprising: means for detecting a first memory operation error of a first memory device of memory devices in a data storage system; means for detecting a second memory operation error of the first memory device; means for incrementing a first error type consecutive count when the first and second memory operation errors are of a first error type and detected consecutively; means for incrementing a device consecutive error count, and refraining from incrementing the first error type consecutive count, when the first and second memory operation errors are of different error types and detected consecutively; and means for identifying the first memory device to be excluded from participating in subsequent memory operations when the first error type consecutive count satisfies a first threshold value for the first error type.



The claims of U.S. Patent No. US 11,301,318 B2 do not explicitly teach a data operation error.
However, Mizrachi (US Patent Application 2016/0162355) teaches a read operation error, in Paragraphs 9 and 10.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 11,301,318 B2 with a data operation error as taught by Mizrachi because a read operation error can be detected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 10, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US Patent Application 2013/0036327) in view of Mizrachi (US Patent Application 2016/0162355).


Claim 1, Flynn teaches a data storage system (View Flynn ¶  3, 80; RAID system), comprising: a plurality of memory devices comprising a first memory device (View Flynn ¶  3; plurality of memory devices); and one or more controllers (View Flynn ¶  80; master controller) configured to cause: and in response to having the device-specific consecutive error count satisfy a first threshold value, providing an indication to exclude the first memory device from a subsequent data operation (View Flynn ¶  204-206; retirement module, isolate memory device).  

Flynn does not explicitly teach detecting a first data operation error of the first memory device; detecting a second data operation error of the first memory device; in response to detecting, consecutively, the first and second data operation errors: when the first and second data operation errors are of a first error type, incrementing a first operation-specific consecutive error count; and when the first and second data operation errors are of different error types, incrementing a device-specific consecutive error count, without incrementing the first operation-specific consecutive error count.

However, Mizrachi teaches detecting a first data operation error of the first memory device (View Mizrachi ¶  9, 10; detect read errors); detecting a second data operation error of the first memory device; in response to detecting, consecutively, the first and second data operation errors (View Mizrachi ¶  9, 10; last error detected): when the first and second data operation errors are of a first error type, incrementing a first operation-specific consecutive error count (View Mizrachi ¶  10, 36, 38; type or read error detected, error count sub-circuit); and when the first and second data operation errors are of different error types, incrementing a device-specific consecutive error count, without incrementing the first operation-specific consecutive error count (View Mizrachi ¶ 36; error count, number of errors).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Flynn with detecting a first data operation error of the first memory device; detecting a second data operation error of the first memory device; in response to detecting, consecutively, the first and second data operation errors: when the first and second data operation errors are of a first error type, incrementing a first operation-specific consecutive error count; and when the first and second data operation errors are of different error types, incrementing a device-specific consecutive error count, without incrementing the first operation-specific consecutive error count since it is known in the art that memory errors can be counted  (View Mizrachi ¶ 36).  Such modification would have allowed counting of memory type errors.

Claim 13 is the method corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 18 is the apparatus corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Mizrachi further teaches the first operation-specific consecutive error count comprises a cumulative error count for all blocks of the first memory device (View Mizrachi ¶ 10; error counter).  

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  Mizrachi further teaches the first error type is one of a write operation error type, a read operation error type, and an erase operation error type (View Mizrachi ¶ 10, 36, 38; error type).  

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US Patent Application 2013/0036327) in view of Mizrachi (US Patent Application 2016/0162355) and further in view of Cheng (US Patent Application 2014/0013182).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Flynn and Mizrachi do not explicitly teach in response to the first operation-specific consecutive error count satisfying a second threshold value, the one or more controllers are configured to cause identifying the first memory device to be excluded from a subsequent memory operation.  


However, Cheng teaches in response to the first operation-specific consecutive error count satisfying a second threshold value, the one or more controllers are configured to cause identifying the first memory device to be excluded from a subsequent memory operation (View Cheng ¶ 3, 10; isolate first memory).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with in response to the first operation-specific consecutive error count satisfying a second threshold value, the one or more controllers are configured to cause identifying the first memory device to be excluded from a subsequent memory operation since it is known in the art that a memory device can be isolated (View Cheng ¶ 3, 10).  Such modification would have allowed a memory device to be isolated based on the memory type error.

Claim 16 is the method corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US Patent Application 2013/0036327) in view of Mizrachi (US Patent Application 2016/0162355) in view of Cheng (US Patent Application 2014/0013182) in view of Kitahara (US Patent Application 2009/0132875) and further in view of Shin (US Patent Application 2017/0242786).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Flynn, Mizrachi and Cheng do not explicitly teach the second threshold value is less than the first threshold value; and in response to the first operation-specific consecutive error count satisfying the second threshold value, the one or more controllers are configured to cause execution of a garbage collection on all blocks on the first memory device.  


However, Kitahara teaches the second threshold value is less than the first threshold value (View Kitahara ¶ 86, 87; threshold value set lower).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the second threshold value is less than the first threshold value since it is known in the art that a threshold can be updated (View Kitahara ¶ 86, 87).  Such modification would have allowed a lower threshold to determine a memory device isolation.

Flynn, Mizrachi, Cheng and Kitahara do not explicitly teach in response to the first operation-specific consecutive error count satisfying the second threshold value, the one or more controllers are configured to cause execution of a garbage collection on all blocks on the first memory device.  

However, Shin teaches in response to the first operation-specific consecutive error count satisfying the second threshold value, the one or more controllers are configured to cause execution of a garbage collection on all blocks on the first memory device (View Shin ¶ 4, 142; garbage collection).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with in response to the first operation-specific consecutive error count satisfying the second threshold value, the one or more controllers are configured to cause execution of a garbage collection on all blocks on the first memory device since it is known in the art that garbage collection to be executed (View Shin ¶ 4, 142).  Such modification would have allowed memory type errors to be erased.

Claim 17 is the method corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US Patent Application 2013/0036327) in view of Mizrachi (US Patent Application 2016/0162355) and further in view of Nakamura (US Patent Application 2012/0137184).



Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Mizrachi further teaches the first error type is associated with a first data operation type (View Mizrachi ¶ 10, 36, 38; error types).

Flynn and Mizrachi do not explicitly teach the one or more controllers are configured to cause: resetting the first operation-specific consecutive error count associated with the first error type when a data operation of the first data operation type is successfully completed.  

However, Nakamura teaches the one or more controllers are configured to cause: resetting the first operation-specific consecutive error count associated with the first error type when a data operation of the first data operation type is successfully completed (View Nakamura ¶ 37; reset error counter).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the one or more controllers are configured to cause: resetting the first operation-specific consecutive error count associated with the first error type when a data operation of the first data operation type is successfully completed since it is known in the art that error counter can be reset (View Nakamura ¶ 37).  Such modification would have allowed the error counter to be reset after a threshold of a memory type error is met.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Mizrachi further teaches the different error types are associated with first and second data operation types (View Mizrachi ¶ 10, 36, 38; error types).

However, Nakamura teaches the one or more controllers are configured to cause: resetting the device-specific consecutive error count when a data operation of a third operation type is successfully completed (View Nakamura ¶ 37; reset error counter).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with resetting the device-specific consecutive error count when a data operation of a third operation type is successfully completed since it is known in the art that error counter can be reset (View Nakamura ¶ 37).  Such modification would have allowed the error counter to be reset after a data operation is successfully completed.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US Patent Application 2013/0036327) in view of Mizrachi (US Patent Application 2016/0162355) in view of Otsuka (US Patent Application 2014/0298112) and further in view of Liang (US Patent Application 2016/0118112).


Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Flynn and Mizrachi do not explicitly teach maintaining a respective operation-specific consecutive error count for the first memory device for each of the write operation error type, the read operation error type, and the erase operation error type; and maintaining a respective threshold value for each of the write operation error type, the read operation error type, and the erase operation error type.  

However, Otsuka teaches maintaining a respective operation-specific consecutive error count for the first memory device for each of the write operation error type, the read operation error type and the erase operation error type (View Otsuka ¶ 75, 223; combine error messages/count).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with maintaining a respective operation-specific consecutive error count for the first memory device for each of the write operation error type, the read operation error type and the erase operation error type since it is known in the art that errors can be combined (View Otsuka ¶ 75, 223).  Such modification would have allowed same memory type errors to be combined.

Flynn, Mizrachi and Otsuka do not explicitly teach maintaining a respective threshold value for each of the write operation error type, the read operation error type, and the erase operation error type.  

However, Liang teaches maintaining a respective threshold value for each of the write operation error type, the read operation error type, and the erase operation error type (View Liang ¶ 95, 98; threshold).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with maintaining a respective threshold value for each of the write operation error type, the read operation error type, and the erase operation error type since it is known in the art that errors can be determined by exceeding a threshold (View Liang ¶ 95, 98).  Such modification would have allowed memory type errors can exceed a threshold.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US Patent Application 2013/0036327) in view of Mizrachi (US Patent Application 2016/0162355) in view of Chen (US Patent Application 2009/0052289) and further in view of Otsuka (US Patent Application 2014/0298112).



Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1.  
Flynn further teaches the one or more controllers comprise a plurality of processor cores (View Flynn ¶ 80; master controller, processors)

Flynn and Mizrachi do not explicitly teach the data storage system comprises one or more memories comprising sub-tables; each of the sub-tables is associated with a data operation error type and is accessible to a processor core of the plurality of processor cores assigned to a data operation associated with the data operation error type; and another processor core of the plurality of processor cores is configured to accumulate error counts for a respective data operation error type for a respective memory device.

However, Chen teaches the data storage system comprises one or more memories comprising sub-tables (View Chen ¶ 25, 30-32; sub-table); each of the sub-tables is associated with a data operation error type and is accessible to a processor core of the plurality of processor cores assigned to a data operation associated with the data operation error type (View Chen ¶ 25, 30-32; defect description).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the data storage system comprises one or more memories comprising sub-tables; each of the sub-tables is associated with a data operation error type and is accessible to a processor core of the plurality of processor cores assigned to a data operation associated with the data operation error type since it is known in the art that errors can stored in a table (View Chen ¶ 25, 30-32).  Such modification would have allowed memory type errors to be stored.

Flynn, Mizrachi and Chen do not explicitly teach the another processor core of the plurality of processor cores is configured to accumulate error counts for a respective data operation error type for a respective memory device.

However, Otsuka teaches the another processor core of the plurality of processor cores is configured to accumulate error counts for a respective data operation error type for a respective memory device (View Otsuka ¶ 75, 223; combine error messages/count).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the another processor core of the plurality of processor cores is configured to accumulate error counts for a respective data operation error type for a respective memory device since it is known in the art that errors can combined (View Otsuka ¶ 75, 223).  Such modification would have allowed same memory type errors to be combined.


Prior Art Made of Record

Lin et al. (U.S. Patent Application No. 2016/0098316), teaches determining error types.
Nadeau-Dostie et al. (U.S. Patent No. 7,370,251), teaches collecting memory failure information.
Colline et al. (US Patent Application 2013/0080829) teaches maintaining running counts of errors associated with a storage device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114